Citation Nr: 1501408	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  13-08 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1952 to October 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

The Veteran submitted appeals in May 2013, wherein he requested a Board hearing at his local VA office before a Veterans Law Judge.  The hearing was scheduled for June 23, 2014.  Notice of the hearing date was sent to the Veteran's address of record and was not returned as undeliverable; the regularity of the mail is presumed.  The Veteran failed to appear, and no explanation providing good cause for the failure to appear has been proffered by the Veteran or his representative.  As such, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d).

The Board subsequently remanded the case for further development in July 2014.  That development was completed, and the case was returned to the Board for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reason for remand: To provide the Veteran with an addendum VA medical opinion.

Pursuant to the Board's July 2014 remand directives, the Veteran was provided with VA examination regarding his right knee in November 2014.  The VA examiner noted review of the claims file, and provided a diagnosis of degenerative arthritis.  The examiner opined that the Veteran's right knee disability was less likely than not incurred in or caused by his claimed in-service injury, because although the Veteran gave a vivid account of the incident in service leading to a right knee injury, there were no available evidence in the service treatment records to substantiate his right knee condition.  The examiner stated that verification and confirmation of the incident was needed from the RO, and that it would be mere speculation to attribute the right knee disability to military service at this time.

It is well established that that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also 38 C.F.R. § 4.2.  In Jones v. Shinseki, the Court of Appeals for Veterans Claims (Court) held that in order to rely on a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or be apparent upon a review of the record.  See 23 Vet. App. 382 (2010).  

During the VA examination, the Veteran reported that he injured his right knee in South Korea during active service, when a steel-ramp from a military tank transport trailer hit his right knee.  He stated that he was evaluated and treated conservatively at the sick-bay and was given a week off.  The Veteran further reported that he worked for a plastic surgeon following service, and that the doctor noticed that he walked awkwardly with an induration on his right knee.  The Veteran stated that the doctor examined him and discovered a bone chip in the right knee and surgically removed it, after which the knee was "never [ ] the same" and progressively worsened over the years.  The Veteran is competent to provide evidence regarding his in-service incident, his experienced symptoms, and the treatment he was provided and told about by a medical professional.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).
Although the examiner states that he cannot come to a conclusion without resorting to speculation because there is no confirmation in the service treatment records, a lack of documentation is not an absolute bar to a finding of entitlement to service connection.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (wherein the Federal Circuit Court recognized lay evidence as potentially competent to support the presence of disability, including during service, even where not corroborated by contemporaneous medical evidence such as service treatment records).  This is particularly important where, like in the present case, the service treatment records are unavailable because they are fire-related.

On remand, an addendum medical opinion should be sought which carefully considers the Veteran's lay statements regarding his in-service injury and continuous nature of his right knee symptoms.  Additionally, the examiner should closely review the Veteran's VA treatment records from May 1999 to the present when considering the development of the right knee disability over time. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Refer the Veteran's claims file to the VA examiner who conducted the November 2014 examination, or if unavailable, to another suitably qualified medical professional, for an addendum opinion regarding the etiology of the Veteran's current right knee disability.  The examiner must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The examiner should specifically note on the VA medical report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

If, after review of the file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

The examiner then must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current right knee disability arose during, or is otherwise related to his military service.  The Veteran has described an in-service injury where he was riding in a tank and his right knee was forced into metal siding when the tank hit a bump.  He reports that it was swollen for weeks and he was treated conservatively and put on light duty.  The Veteran also reports that shortly after service, he was seen by a plastic surgeon for knee pain and swelling and had a bone fragment removed from the knee.

In coming to a conclusion, the VA examiner should carefully review records in Virtual VA documenting VA treatment of the right knee since May 1999, including, but not limited to the following:

* A September 2000 primary care note indicating complaints of right knee pain.  The Veteran reported that 15 years prior, he had gotten cement burns on the knee, it was treated with debridement, and since then it has had some tightness.  The Veteran denied any falls or trauma to the knee.

* An April 2005 primary care record noting some right knee stiffness and pain, and diagnosing degenerative joint disease of the right knee. 

* An October 2007 physical therapy note including a provisional diagnosis of osteoarthritis, but documenting that X-ray scans of the right knee from May 2007 are unremarkable.

* A December 2007 orthopedic surgery outpatient note documenting the findings of an MRI and assessing meniscal tear right knee.

* A December 2011 interventional pain/ brief H&P/ anesthesia/surgical note indicating that the Veteran injured his knee in service years ago when a ramp fell on top of the knee, but that he did not suffer a laceration and this did not require surgery.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.  The examiner is advised that a conclusion that an opinion cannot be rendered without mere speculation solely because of the unavailability of service treatment records will be returned as inadequate.

2.  Thereafter, review the requested medical opinion to ensure compliance with the directives of this remand, otherwise, implement corrective procedures.  

3.  After completing the aforementioned, and conducting any additional development deemed necessary, readjudicate the claim for service connection for a right knee disability in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




